In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0511V
                                     Filed: August 8, 2016
                                          Unpublished

****************************
LAURA KERRIN,                             *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
v.                                        *      Hepatitis B Vaccine; Shoulder Injury
                                          *      Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On April 26, 2016, Laura Kerrin (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she received the Hepatitis B vaccine
in her left shoulder on January 20, 2015, and subsequently suffered from injuries that
were caused in fact by the vaccination. Petition at 1. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

       On August 5, 2016, respondent filed her Rule 4(c) Report in which she concedes
that petitioner is entitled to compensation in this case. Rule 4(c) Rep. at 1. Specifically,
respondent stated, based on her evaluation of the evidence, that petitioner’s injury is
consistent with shoulder injury related to vaccine administration (“SIRVA”). Id. at 3.
Respondent further stated that petitioner’s medical records demonstrated that she has


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
suffered the residual effects of her condition for more than six months. Id. Petitioner
has therefore satisfied all legal prerequisites for compensation under the Act. Id. at 4.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2